CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



Exhibit 10.82
UMBRELLA AGREEMENT
This UMBRELLA AGREEMENT (this “Agreement”), dated as of March 1, 2007, and
effective as of April 12, 2006 (the “Effective Date”), is by and among Mittal
Steel USA Inc., a Delaware corporation (“Mittal USA”) formerly called Ispat
Inland Inc. (“Inland”), ISG Cleveland Inc., a Delaware corporation (“ISG
Cleveland”), ISG Indiana Harbor Inc., a Delaware corporation (“ISG Indiana
Harbor”), Mittal Steel USA - Weirton Inc., a Delaware corporation (“Mittal
Weirton” and, collectively with Mittal USA, ISG Cleveland and ISG Indiana
Harbor, “Mittal” or the “Mittal Parties”, as applicable), Cleveland-Cliffs Inc,
an Ohio corporation (“CCI”), The Cleveland-Cliffs Iron Company, an Ohio
corporation (“CCIC”), Cliffs Mining Company, a Delaware corporation (“CMC”),
Northshore Mining Company, a Delaware corporation (“Northshore”), and Cliffs
Sales Company, an Ohio corporation formerly known as Northshore Sales Company
(“Sales” and, collectively with CCI, CCIC, CMC and Northshore, “Cliffs” or the
“Cliffs Parties”, as applicable).
RECITALS
WHEREAS, the Cliffs Parties (other than CCI), Mittal USA (as successor in
interest to International Steel Group Inc.), ISG Cleveland and ISG Indiana
Harbor are parties to that certain Pellet Sale and Purchase Agreement, dated as
of April 10, 2002, as amended by that certain First Amendment to Pellet Sale and
Purchase Agreement, dated as of December 16, 2004 (the “Cleveland Contract”),
providing for the purchase of iron ore pellets for the ISG Cleveland and ISG
Indiana Harbor iron and steel making facilities (the “Cleveland Works” and the
“Indiana Harbor Works,” respectively);
WHEREAS, CCIC, CMC and Inland are parties to that certain Pellet Sale and
Purchase Agreement, dated as of December 31, 2002 (the “Inland Contract”),
providing for the purchase of iron ore pellets for the Inland iron and steel
making facilities (the “Inland Works”);
WHEREAS, the Cliffs Parties (other than CCI), Mittal USA (as successor in
interest to International Steel Group Inc.) and Mittal Weirton are parties to
that certain Amended and Restated Pellet Sale and Purchase Agreement, dated as
of May 17, 2004 (the “Weirton Contract” and, collectively with the Cleveland
Contract and the Inland Contract, the “Pellet Supply Contracts”), providing for
the purchase by Mittal of iron ore pellets for the Weirton iron and steel making
facilities (the “Weirton Works” and, collectively with the Cleveland Works, the
Indiana Harbor Works and the Inland Works, the “Covered Facilities”);
WHEREAS, on April 12, 2006, Mittal USA and CCI entered into a binding letter
agreement resolving certain disputed matters between Cliffs and Mittal and
amending certain provisions of each of the Pellet Supply Contracts (the “Letter
Agreement”); and
WHEREAS, as part of the Letter Agreement, the parties agreed to negotiate in
good faith to enter into this Agreement, which more fully sets forth the various
agreements among the parties initially set forth in the Letter Agreement and
terminates and supersedes the Letter Agreement in its entirety.

1
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, covenants and agreements set forth herein, the parties hereto
hereby agree as follows:
ARTICLE I

UMBRELLA AGREEMENTS RELATING TO THE PELLET SUPPLY CONTRACTS
1.1    Purchase and Sale Obligations.
(a)    Subject to Sections 1.3 and 1.4, Cliffs shall sell and deliver, or cause
to be sold and delivered, to Mittal, and Mittal shall purchase, receive, take
and pay the applicable contract price (determined in accordance with
Section 1.2, the “Contract Price”) for the following minimum annual amounts of
iron ore pellets: (i) for each year 2006 through 2009, [*********] tons of
pellets; and (ii) for the year 2010, [*********] tons of pellets (as applicable,
and as such minimum annual amounts of iron ore pellets may be adjusted under
Sections 1.3 and 1.4, the “Required Minimum Tonnage”), without regard to
Mittal’s actual iron ore pellet requirements. The word “ton” as used herein
shall mean a gross ton of 2,240 pounds avoirdupois natural weight.
(b)    Tons of iron ore pellets purchased by Mittal from the [*********] shall
count toward Mittal’s obligation to purchase the Required Minimum Tonnage.
However, iron ore pellets [*********] shall not count toward Mittal’s obligation
to purchase the Required Minimum Tonnage.
(c)    For the years 2006 through 2010, the obligations set forth in this
Section 1.1 are intended to and shall supersede and replace the quantity-related
provisions (including the requirements provisions) set forth in each of the
Pellet Supply Contracts as follows: (i) all of Section 2 of the Cleveland
Contract; (ii) all of Section 2 of the Weirton Contract; and (iii) all of
Section 2 of the Inland Contract, except as provided in Sections 1.1(d) and
1.1(h). For the years 2006 through 2010, any cross-reference in a Pellet Supply
Contract to a quantity-related provision superseded pursuant to the preceding
sentence shall be deemed to be a cross-reference to the applicable
quantity-related provision of this Agreement. Commencing January 1, 2011 under
the Cleveland Contract and the Weirton Contract, and commencing February 1, 2011
under the Inland Contract, the aforementioned provisions of the Pellet Supply
Contracts shall be reinstated as provided in Section 6.1.
(d)    Inland’s rights under Section 2(a) of the Inland Contract to reduce the
minimum annual tonnage purchase obligation under the Inland Contract in
connection with the [*********] shall be reinstated effective [*********], such
that Inland may give notice to Cliffs of [*********] no earlier than
[*********], with any reduction in the minimum annual tonnage purchase
obligation to be effective no earlier than [*********].
(e)    Except as otherwise expressly modified by this Agreement, the parties’
rights and obligations shall in all other respects be subject to, and governed
by, the applicable provisions of the Pellet Sales Contracts. Accordingly, except
as modified by this Agreement: (i) the purchase of pellets to be delivered to
the Cleveland Works or the Indiana Harbor Works would be subject to, and
governed by, the Cleveland Contract; (ii) the purchase of pellets to be
delivered to the Inland Works would be subject to, and governed by, the Inland

2
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



Contract; and (iii) the purchase of pellets to be delivered to the Weirton Works
would be subject to, and governed by, the Weirton Contract.
(f)    Mittal may transfer iron ore pellets purchased or to be purchased under
this Agreement to any iron and steel making facility(s) owned directly or
indirectly by Mittal Steel Company N.V. other than the Covered Facility(s)
(each, an “Other Facility”). The pricing, terms and conditions of the purchase
of any pellets to be transferred to any Other Facility shall be agreed to in
advance and shall be based upon either the Cleveland Contract or the Inland
Contract. In the event the costs of delivering pellets to an Other Facility
exceed the costs that otherwise would be incurred to deliver pellets to the
Covered Facilities under the Cleveland or Inland Contract, as applicable, the
additional costs shall be borne by Mittal. In the event the costs of delivering
pellets to an Other Facility are less than the costs that otherwise would be
incurred to deliver pellets to the Covered Facilities under the Cleveland or
Inland Contract, as applicable, Mittal shall receive a credit in the amount of
such difference, which credit shall be reflected in the next invoice provided by
Cliffs to Mittal.
(g)    Notwithstanding any other provision of this Agreement or any of the
Pellet Supply Contracts, Cliffs shall not under any circumstances without its
prior written consent be required to sell under the Pellet Supply Contracts more
than [*********] (the “Maximum Tonnage”); provided, that Cliffs will have the
right of first refusal, but not the obligation, to supply all or any portion of
Mittal’s pellet requirements in excess of the Maximum Tonnage (“Supplemental
Tonnage”), which right must be exercised within 30 days after receipt by Cliffs
of a written request from Mittal for any Supplemental Tonnage. In the event
that: (i) any of the Covered Facilities are transferred or any of the Pellet
Supply Contracts are assigned to a third party; and (ii) such third party
transferee or assignee in any year requires pellets from Cliffs for use at the
transferred Covered Facility or pursuant to the assigned Pellet Supply Contract,
then the amount nominated by the third party for each year of the remaining term
of the Pellet Supply Contract shall count toward the Maximum Tonnage for such
year. Cliffs shall notify Mittal as to the amount nominated by the third party
and the remaining amount of the Maximum Tonnage available to Mittal in any year
as soon as practicable.
(h)    Anything in this Agreement to the contrary notwithstanding, Inland’s
rights to “cover” in respect of any iron ore pellet supply shortfalls on the
terms and subject to the conditions set forth in Section 2(b) of the Inland
Contract (starting with the fourth sentence thereof through the end of such
section), and the application of a “Surcharge Reduction” to the extent so
provided in such Section 2(b), shall not be replaced or superseded by this
Agreement but shall apply in respect of iron ore pellets allocated to the Inland
Works in any year pursuant to this Agreement.
1.2    Pricing and Payment.
(a)    In accordance with Section 1.1(e), the Contract Price shall be determined
in accordance with the pricing provisions of the Pellet Supply Contract
applicable to the Covered Facility where such pellets are delivered or, in the
case of pellets transferred to an Other Facility, in accordance with either the
Cleveland Contract or the Inland Contract as agreed to in advance by the parties
in accordance with Section 1.1(f). Payments will be made in accordance with the
relevant invoice and payment provisions of the applicable Pellet Supply
Contract.

3
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



(b)    In each of 2007, 2008, 2009 and 2010, pursuant to Section 1.1, and except
as otherwise provided in this Section, Section 1.3 or Section 1.4, as
applicable, Mittal shall make payments to Cliffs for pellets in such year (the
“Subject Year”) such that, no later than December 31 of the Subject Year, Mittal
shall have paid Cliffs the Contract Price for the Required Minimum Tonnage for
the Subject Year, whether or not Mittal, in fact, takes delivery of all, a
portion or none of the Required Minimum Tonnage during the Subject Year, all in
accordance with and conditioned upon the following: No later than November 30 of
each Subject Year, Cliffs shall provide initial notification to Mittal (with
final confirmation in the form of an appropriate invoice delivered to Mittal by
[*********] (“Annual Shortfall Tonnage”), if any. If there is no Annual
Shortfall Tonnage, the remainder of this Section 1.2(b) shall not apply for the
Subject Year. If there is an Annual Shortfall Tonnage, then concurrent with such
initial notification, Cliffs shall assign to Mittal an amount of iron ore
pellets that Cliffs has in stockpile equal to the same quantity, grade and
quality as the Annual Shortfall Tonnage, which amount would be adjusted in
accordance with the final confirmation thereafter sent by Cliffs. Payment for
the Annual Shortfall Tonnage shall be made by Mittal in the form of a lump sum
cash payment no later than the last business day in December of the Subject
Year. Such lump sum payment shall be equal to the product of the (i) Contract
Price in effect for the Subject Year multiplied by (ii) the Annual Shortfall
Tonnage, less tonnage that was not assigned into stockpile for Mittal’s account.
Mittal shall have no obligation to pay for any portion of the Annual Shortfall
Tonnage that is not assigned into stockpile during the Subject Year. Without
regard to when assignment into stockpile occurs during the Subject Year, all of
the Annual Shortfall Tonnage for a Subject Year shall be subject to the Contract
Price in effect for the Subject Year. Cliffs shall be permitted to recover from
Mittal [*********].
1.3    Notification and Nomination.
(a)    Overall Nomination. With respect to the Required Minimum Tonnage to be
purchased by Mittal in each year 2006 through 2010, inclusive, as provided in
Section 1.1, on or before [*********] of the prior year (excluding the year
2006, which has been separately provided for in Section 1.3(b)), Mittal shall
notify Cliffs in writing of: (i) Mittal’s proposed allocation of the Required
Minimum Tonnage among the Covered Facilities for the coming year; (ii) whether
Mittal proposes to purchase any tons in excess of the Required Minimum Tonnage
in the coming year (any such excess, the “Excess Tonnage”) and, if so, the
amount and allocation of the Excess Tonnage among the Covered Facilities;
(iii) whether Mittal proposes to transfer any pellets (including Excess Tonnage)
to any Other Facility and, if so, the amount to be transferred to any Other
Facility; (iv) the ore grades and types of pellets proposed to be supplied by
Cliffs and purchased by Mittal during the coming year; and (v) a preliminary
delivery schedule by ore grade for each month of the coming year (collectively,
the “Annual Nomination”). Such matters shall be reduced to writing and confirmed
by Mittal and Cliffs by [*********]. If Mittal fails to adhere to the provisions
of this Section 1.3(a), then Cliffs shall be entitled to proceed in the coming
year on the basis of the prior year’s Annual Nomination, and Mittal shall be
obligated to accept such performance; provided, that Cliffs shall use
commercially reasonable efforts to mitigate its damages (including by adjusting
iron ore pellet production to the extent commercially reasonable) upon receipt
of evidence from Mittal that is reasonably satisfactory to Cliffs that Mittal
will not be able to proceed in the coming year on the basis of the prior year’s
Annual Nomination.
(b)    Year 2006. During the year 2006 Cliffs shall sell and deliver, and Mittal
shall purchase from Cliffs hereunder and take and pay for, the Required Minimum
Tonnage for

4
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



year 2006 in such grades and qualities as may be agreed to among the parties,
subject to the delivery schedule as may be agreed to among the parties.
(c)    Years 2007, 2008 and 2009 Buyout Options. For each year 2007, 2008 and
2009, Mittal may make a one-time election to buy out up to [*********] of its
Required Minimum Tonnage purchase obligations if Mittal pays Cliffs an amount
equal to [********] (the “Buyout Price”). The foregoing reduction in the
Required Minimum Tonnage purchase obligation by paying for tons not purchased is
referred to herein as a “buyout.” Such buyout may be taken in decreasing amounts
throughout such year as follows: (i) [*********]; (ii) [*********]; or
(iii) [********], in each case, at the Buyout Price. Notwithstanding the
foregoing, if Mittal shall have elected to defer its purchase of any portion of
the Required Minimum Tonnage from the prior year into the then-current year (as
permitted by Section 1.3(d)), then Mittal shall, [*********]. For any tons
bought out by Mittal in accordance with this Section 1.3(c), Mittal shall pay to
Cliffs [*********]. After [*********] of such year, [*********]. The Buyout
Price shall be [*********] during the period 2006 through 2010.
(a)    Years 2007, 2008 and 2009 Deferral Options. For each year 2007, 2008 and
2009, Mittal may make a one-time election to defer up to [*********] its
Required Minimum Tonnage purchase obligation into the next year (such tonnage,
the “Deferral Tonnage”). Such deferral election may be taken [*********] as
follows: (i) [*********]; (ii) [*********]; or (iii) [**********].
Notwithstanding the foregoing, if [*********]. Set forth on Schedule 1.3(d) are
tabular examples and explanations of the operation of the buyout and deferral
mechanisms for the years 2006 through 2010. The express terms contained in the
body of this Agreement shall control any discrepancy between such terms and the
examples and explanations set forth on Schedule 1.3(d).
(b)    Year 2010.
(i)    For the year 2010, Mittal may make a one-time election to reduce its
Required Minimum Tonnage purchase obligation by [*********]. Such reduction may
be taken [*********] as follows: (A) [*********]; (B) [*********]; or
(C) [*********]. Notwithstanding the foregoing, [*********].
(ii)    If Mittal shall [*********] from the year 2009, then, for the year 2010,
Mittal may make a one-time election to buy out [*********]. Such buyout may be
taken [*********] as follows: (A) [*********]; (B) [*********]; or
(C) [*********]. For any tons bought out by Mittal in accordance with this
Section 1.3(e)(ii), Mittal shall pay to Cliffs [*********]. After [*********].
(iii)    In addition to and without limiting the buyout provisions of
Section 1.3(e)(ii), if Mittal shall [*********], Mittal may [*********]. For any
tons bought out by Mittal in accordance with this Section 1.3(e)(iii), Mittal
shall pay to Cliffs [*********].
(c)    Excess Tonnage. If Mittal nominates any amount of Excess Tonnage for a
given year, as permitted by Section 1.3(a)(ii), Mittal’s Annual Nomination as
provided for in Section 1.3(a) shall include [*********]. Cliffs shall be
obligated to supply Excess Tonnage nominated by Mittal so long as (i) the
[*********] (“Total Tonnage”) [*********] and (ii)  [*********]. If Mittal
nominates any amount of Excess Tonnage for a given year, Mittal may [*********]
as follows: (x) [*********]; (y) [*********]; or (z) [*********].

5
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



In no event shall Mittal be permitted a reduction in the Required Minimum
Tonnage to be purchased by it which is greater than the reduction permitted
under and implemented in accordance with those paragraphs, even if, as a result,
[*********]. If Mittal implements a portion of its proposed reduction
[*********] under those paragraphs, [*********] under those paragraphs. Cliffs
shall notify Mittal within [*********]. After [**********] of such year, Mittal
shall not [*********]. If Mittal elects to [**********]. Set forth on Schedule
1.3(f) are tabular examples and explanations of the operation of this
Subsection. The express terms contained in the body of this Agreement shall
control any discrepancy between such terms and the examples and explanations set
forth on Schedule 1.3(f).
(d)    At [*********] during the then-current year, Mittal may request an
adjustment in the allocation among the grades of [*********] provided by Cliffs
hereunder, and by [*********], and Cliffs shall use [*********] commercially
reasonable efforts to accommodate such requests. Cliffs shall not produce
tonnage [*********]. At [*********] during the then-current year, Mittal may
request an adjustment [*********] and Cliffs shall use commercially reasonable
efforts to accommodate such requests.
(e)    Any payments to be made by Mittal to Cliffs as a result of Mittal’s
[*********] shall be paid to Cliffs [*********], with the [*********] being made
no later than [*********]. Each such payment shall be made in cash by wire
transfer of immediately available funds to an account or accounts designated by
Cliffs to Mittal. Mittal acknowledges that it shall [*********].
(f)    For the years 2006 through 2010, the obligations set forth in this
Section 1.3 are intended to and shall supersede and replace all notification or
nomination-related provisions [*********] set forth in each of the Pellet Supply
Contracts, including all of Section 4 of the Cleveland Contract except for the
substitution provisions of Section 4(g), all of Section 5 of the Inland
Contract, and all of Section 4 of the Weirton Contract. Similarly, for the years
2006 through 2010, any cross-reference in another provision of a Pellet Supply
Contract to a superseded notification or nomination-related provision of such
Pellet Supply Contract shall instead be deemed to be a cross-reference to the
applicable notification or nomination-related provision of this Agreement.
1.4    Force Majeure.
(a)    Section 1.4(b) controls this Agreement for the life of this Agreement and
supersedes the force majeure sections in the Pellet Supply Contracts with the
exception of Section 16(b) of the Inland Contract, which shall function in
conjunction with this Section. Upon termination of this Agreement, the force
majeure clauses in each of the Pellet Supply Contracts shall again control a
force majeure event.
(b)    Notwithstanding anything in this Agreement to the contrary, no party
hereto shall be liable for damages resulting from failure to deliver or accept
all or any of the iron ore pellets as described herein, if and to the extent
that such delivery, acceptance or payment would be contrary to or would
constitute a violation of any regulation, order or requirement of a recognized
governmental body or agency, or if such failure, including (i) failure of the
mines supplying the iron ore pellets to be delivered under this Agreement to
produce the iron ore pellets, or (ii) failure of any one of the Covered
Facilities to produce steel, is caused by or results directly or indirectly
from: acts of God, war, insurrections, interference by foreign powers, acts of
terrorism, strikes, insurrections, labor disputes, labor shortages, fires,
flood, embargoes, accidents or delay at the mines, on the railroads or docks or
in

6
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



transit, shortage of transportation facilities, disasters of navigation or other
causes, similar or dissimilar, if such other causes are beyond the control of
the party charged with a failure to deliver or to accept the iron ore pellets.
The inability to use iron ore pellets as a result of any of the foregoing causes
shall also be a force majeure event under this Section, excusing the Covered
Facility(s) for the failure to accept pellets to the extent of such force
majeure event, pro rata, with all other sources of pellets for the Covered
Facility(s). To the extent a force majeure is claimed hereunder by a party
hereto, such shall relieve the other party from fulfilling its corresponding
agreement hereunder the party claiming such force majeure, but only for the
period and to the extent of the claimed force majeure. The party that is subject
to a force majeure event shall use commercially reasonable efforts to cure or
remove the force majeure event as promptly as possible to resume performance of
its obligations under this Agreement. Upon cure of the force majeure event such
prompt performance shall be on a pro-rata basis; provided, that Cliffs shall not
be obligated to make up and deliver any lost production of iron ore pellets;
provided further, that Mittal’s Required Minimum Tonnage purchase obligation for
any given year shall be reduced, on a ton-for-ton basis, (x) in the amount of
any tonnage that Cliffs does not deliver in such year due to an event of force
majeure, and (y) in the amount of any tonnage that Mittal does not accept and
pay for in such year due to an event of force majeure at a Covered Facility. An
event of force majeure at an Other Facility shall not excuse Mittal from any
failure to perform its obligations under this Agreement.
ARTICLE II
AGREEMENTS RELATING TO THE CLEVELAND CONTRACT
2.1    Waiver and Release of Special Payment Claims. Mittal hereby permanently
waives and fully and finally releases, discharges and acquits each of the Cliffs
Parties and their respective affiliates (collectively, the “Released Persons”)
of, from and with respect to any and all claims of any kind or character
whatsoever, whether asserted or unasserted, known or unknown, that Mittal, its
successors and assigns, or anyone claiming through or under Mittal, ever had,
now has or may hereafter have or acquire, against any of the Released Persons,
arising out of or relating to Special Payments (as such term is defined in the
Cleveland Contract) that have been made by Mittal or its predecessors in
interest to Cliffs on or prior to the date hereof. Mittal acknowledges its
obligations, covenants and other agreements set forth in the Cleveland Contract
with respect to the Special Payments payable by Mittal thereunder (which shall
include any applicable surcharges), and for the avoidance of doubt but without
creating duplication, restates and independently establishes herein such
obligations, covenants and other agreements and agrees to pay, perform and
discharge such obligations, covenants and agreements in accordance with the
terms, and subject to the conditions, set forth herein and therein.
2.2    Waiver and Release of Claims Regarding 2004 Amendments. Mittal hereby
permanently waives and fully and finally releases, discharges and acquits each
of the Released Persons of, from and with respect to any and all claims of any
kind or character whatsoever, whether asserted or unasserted, known or unknown,
that Mittal, its successors and assigns, or anyone else claiming through or
under Mittal ever had, now has or may hereafter have or acquire against the
Released Persons based on events occurring prior to the date hereof for
rescission or reformation of the December 16, 2004 amendment to the Cleveland
Contract.
2.3        Pricing for Year-End Deliveries. Mittal shall pay Cliffs for any
shipments of pellets under the Cleveland Contract nominated in any year that
were delivered that year at the Contract Price under the Cleveland Contract in
effect for that year. Mittal shall pay Cliffs for any shipments

7
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



of pellets under the Cleveland Contract nominated in any year and delivered in
the subsequent year at the Contract Price under the Cleveland Contract in effect
for the subsequent year. Notwithstanding the foregoing, all payments for Annual
Shortfall Tonnage shall be governed by Section 1.2(b).
2.4    Force Majeure Event. Mittal hereby agrees that it will not contest
Cliffs’ January 27, 2005 force majeure claim with respect to [*********] under
the Cleveland Contract.
ARTICLE III

AGREEMENTS RELATING TO THE INLAND CONTRACT
3.1    Cap on [*********]. Notwithstanding any other provision of this Agreement
or the Inland Contract, CCIC and CMC shall not under any circumstances without
their prior written consent be required hereunder or thereunder to sell to
Mittal more than an aggregate amount of [*********].
3.2    [*********]. Subject to Section 1.3(g), Mittal shall continue to have the
right to [*********] in accordance with the terms of Section 3(b) of the Inland
Contract; provided, that CCIC and CMC shall not be required to [*********] (and
shall not incur any additional liability to Mittal) if the iron ore mine
operated [*********] and, as a result, [*********], or if an event of force
majeure as contemplated by Section 1.4 occurs at such mine. In addition, in the
event that the [*********], Cliffs may, upon [*********] to Mittal and with
Mittal’s consent, such consent not to be unreasonably withheld, [*********] that
are not available for delivery to Mittal. [*********] shall be of a grade
available for sale during such year (e.g., pellet grades not otherwise committed
to another Cliffs customer). In no event shall [*********].
ARTICLE IV

AGREEMENTS RELATING TO THE WEIRTON CONTRACT
4.1    Elimination of Minimum Purchase Obligation. Section 1(a) of the Weirton
Contract is hereby amended by deleting the phrase “, with a minimum annual
purchase obligation of [*********].
4.2    Cancellation of Invoice. Cliffs hereby cancels invoice
number 12205CSC-001 sent to Mittal on December 30, 2005, for [*********] under
the Weirton Contract. As of the Effective Date, such invoice shall be of no
further force or effect, and Cliffs shall retain all right, title and interest
in and to the pellets covered by such invoice and Mittal shall have no payment
obligations with respect to the invoiced tonnage.
4.3    Waiver and Release of Special Payment Claims. Mittal hereby permanently
waives and fully and finally releases, discharges and acquits each of the
Released Persons of, from and with respect to any and all claims of any kind or
character whatsoever, whether asserted or unasserted, known or unknown, that
Mittal, its successors and assigns, or anyone claiming through or under Mittal,
ever had or now has or may hereafter have or acquire, against any of the
Released Persons, arising out of or relating [*********]. Mittal acknowledges
its obligations, covenants and other agreements set forth in the Weirton
Contract with respect to the Special Payments payable by Mittal thereunder,
including the inclusion of any applicable surcharges therein, and for the
avoidance of doubt but without creating duplication, restates and independently
establishes herein such obligations, covenants and other agreements and agrees
to pay, perform

8
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



and discharge such obligations, covenants and agreements in accordance with the
terms, and subject to the conditions, set forth herein and therein.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.1    Representations and Warranties of the Cliffs Parties. Each of the Cliffs
Parties hereby severally and not jointly represents and warrants to Mittal as
follows:
(a)    The Cliffs Party is a corporation duly organized and validly existing
under the laws of the state of its incorporation. Such Cliffs Party has the
corporate power and authority necessary to (i) execute, deliver and perform its
respective obligations under this Agreement and (ii) consummate the transactions
contemplated hereby.
(b)    This Agreement has been duly authorized, executed and delivered by the
Cliffs Party and constitutes the legal, valid and binding obligation of such
Cliffs Party, enforceable against such Cliffs Party in accordance with its
terms.
(c)    All authorizations, approvals and consents, if any, required to be
obtained from, and all registrations, declarations and filings, if any, required
to be made with, all governmental authorities and regulatory bodies to permit
the Cliffs Party to execute and deliver, and to perform its obligations under,
this Agreement have been obtained or made, as the case may be, and all such
authorizations, approvals, consents, registrations, declarations and filings are
in full force and effect. All terms and conditions contained in, or existing in
respect of, such authorizations, approvals, consents, registrations,
declarations and filings have been, to the extent necessary prior to the date of
execution and delivery hereof, duly satisfied and performed.
(d)    Neither the execution or delivery by the Cliffs Party of this Agreement
nor the consummation by such Cliffs Party of the transactions contemplated
hereby, nor the fulfillment by such Cliffs Party of the terms and provisions
hereof (i) will conflict with, violate or result in a breach of, any of the
terms, conditions or provisions of any law, regulation, order, writ, injunction,
decree, determination or any other restriction to which such Cliffs Party is a
party or by which such Cliffs Party or any of its assets are bound, (ii) will,
now or with the passage of time, the giving of notice or otherwise, conflict
with, violate or result in a breach of, or constitute a default under, any of
the terms, conditions or provisions of such Cliffs Party’s organizational
documents or of any loan agreement, indenture, trust deed or other agreement or
instrument to which such Cliffs Party is a party or by which such Cliffs Party
is bound, or (iii) will result in the creation or imposition of any lien,
charge, security interest or encumbrance of any nature whatsoever upon the
property or assets of such Cliffs Party. Such Cliffs Party is not in default
under any agreement to which it is a party, which default could impair its
ability to perform its obligations under this Agreement.
5.2    Representations and Warranties of Mittal. Mittal hereby represents and
warrants to each of the Cliffs Parties as follows:
(a)    Mittal is a corporation duly organized and validly existing under the
laws of the state of its incorporation. Mittal has the corporate power and
authority necessary to (i) execute, deliver and perform its obligations under
this Agreement and (ii) consummate the transactions contemplated hereby.

9
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



(b)    This Agreement has been duly authorized, executed and delivered by Mittal
and constitutes the legal, valid and binding obligation of Mittal, enforceable
against Mittal in accordance with its terms.
(c)    All authorizations, approvals and consents, if any, required to be
obtained from, and all registrations, declarations and filings, if any, required
to be made with, all governmental authorities and regulatory bodies to permit
Mittal to execute and deliver, and to perform its obligations under, this
Agreement have been obtained or made, as the case may be, and all such
authorizations, approvals, consents, registrations, declarations and filings are
in full force and effect. All terms and conditions contained in, or existing in
respect of, such authorizations, approvals, consents, registrations,
declarations and filings have been, to the extent necessary prior to the date of
execution and delivery hereof, duly satisfied and performed.
(d)    Neither the execution or delivery by Mittal of this Agreement nor the
consummation by Mittal of the transactions contemplated hereby, nor the
fulfillment by Mittal of the terms and provisions hereof (i) will conflict with,
violate or result in a breach of, any of the terms, conditions or provisions of
any law, regulation, order, writ, injunction, decree, determination or any other
restriction to which Mittal is a party or by which Mittal or any of its assets
are bound, (ii) will, now or with the passage of time, the giving of notice or
otherwise, conflict with, violate or result in a breach of, or constitute a
default under, any of the terms, conditions or provisions of Mittal’s
organizational documents or of any loan agreement, indenture, trust deed or
other agreement or instrument to which Mittal is a party or by which Mittal is
bound, or (iii) will result in the creation or imposition of any lien, charge,
security interest or encumbrance of any nature whatsoever upon the property or
assets of Mittal. Mittal is not in default under any agreement to which it is a
party, which default could impair its ability to perform its obligations under
this Agreement.
ARTICLE VI

GENERAL
6.1    Reaffirmation; Nature of Amendments; Conflicting Provisions. Each of
Cliffs and Mittal consents to, ratifies and approves each of the foregoing
amendments to the Pellet Supply Contracts. Except as herein expressly modified,
amended or superseded, all of the terms, conditions and provisions of each of
the Pellet Supply Contracts are hereby reaffirmed and agreed to and shall remain
in full force and effect, and all changes, amendments and modifications effected
by this Agreement shall automatically occur and be effective as of the Effective
Date. Notwithstanding the foregoing, except for the provisions and amendments
set forth in Section 1.1(g), the last sentence of Section 1.3(g), Article II,
Article III and Article IV (all of which shall be permanent), effective as of
December 31, 2010 with respect to the Cleveland Contract and the Weirton
Contract, and as of January 31, 2011 with respect to the Inland Contract, unless
otherwise agreed by the parties hereto, all other amendments to the Pellet
Supply Contracts set forth herein shall no longer be of any force or effect and
the original contractual provisions of the Pellet Supply Contracts shall be
reinstated and shall govern and control from and after such date. If there is a
conflict or inconsistency between this Agreement and any of the Pellet Supply
Contracts, the terms of this Agreement shall control such difference.
6.2    Arbitration. Upon notice by either party to the other, all disputes,
claims, questions or disagreements arising out of or relating to this Agreement
or breach, termination, enforcement, interpretation or validity hereof,
including the scope or applicability of this agreement

10
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



to arbitrate, shall be determined by arbitration administered by the American
Arbitration Association in accordance with the provisions of its Commercial
Arbitration Rules, modified as follows:
(a)    the place of arbitration shall be Cleveland, Ohio;
(b)    unless the parties consent in writing to a lesser number, the arbitration
proceedings shall be conducted before a panel of three neutral arbitrators, one
to be appointed by the Cliffs Parties, one to be appointed by Mittal, and the
third to be selected by the two appointed arbitrators; provided, that none of
the arbitrators shall be an employee, shareholder, officer, director or
consultant of any of the Cliffs Parties or Mittal.
(c)    consistent with the expedited nature of arbitration, each party will,
upon the written request of the other parties, promptly provide the other
parties with copies of documents on which the producing party may rely or
otherwise that may be relevant in support of or in opposition to any claim or
defense; any dispute regarding discovery, or the relevance or scope thereof,
shall be determined by the arbitrators, which determination shall be conclusive;
and all discovery shall be completed within 45 days following the appointment of
the arbitrators;
(d)    (i) before making their determination in any matter, the arbitrators must
request from each of the parties a complete statement of its proposed resolution
of such matter, and the arbitrators shall select between the two proposed
resolutions, without making any alteration to either of them (or if either party
does not submit a proposed resolution, or submits one that is materially
incomplete, shall select the proposed resolution of the other party), and
(ii) the arbitrators shall be limited to awarding only one or the other proposed
resolution;
(e)    the arbitrators shall have no authority to alter, amend or modify any of
the terms of this Agreement, nor may the arbitrators enter any award that
alters, amends or modifies the terms of this Agreement in any form or manner;
(f)    the award or decision shall be made within nine months of the filing of
the notice of intention to arbitrate, and the arbitrators shall agree to comply
with this schedule before accepting appointment; provided, that this time limit
may be extended by written agreement by all parties, if necessary; and
(g)    the costs of the arbitrators shall be borne entirely by the party that
does not prevail in the arbitration.
The judgment by the arbitrators shall be final and binding on the parties
hereto, and judgment upon the award rendered by the arbitrators may be entered
and enforced by any court of the United States or any State thereof.


6.3    All notices and other communications authorized or required to be given
hereunder shall be given in writing and shall be deemed to have been duly given
(a) when delivered in person, (b) one business day after having been dispatched
by a recognized overnight delivery service, (c) five business days after having
been mailed by registered or certified mail, return receipt requested, postage
prepaid, (d) when dispatched by electronic facsimile transmission (with
confirmation of successful transmission), or (e) when dispatched by electronic
mail (with confirmation of receipt), in each case addressed as follows:

11
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



If to any of the Cliffs Parties:
c/o Cleveland-Cliffs Inc
1100 Superior Avenue – 15th Floor
Cleveland, Ohio 44114-2589
Attention: Executive Vice President – Commercial
Facsimile No.: (216) 694-5534
Electronic Mail: wrcalfee@cleveland-cliffs.com
If to any of the Mittal Parties:


If to any of the Mittal Parties:
Mittal Steel USA Inc.
3300 Dickey Road
East Chicago, Indiana 46312
Attention: Vice President – Procurement
Facsimile No.: (219) 399-6851
Electronic Mail: om.mandhana@mittalsteel.com


Any party may change the contact information to which notices or other
communications to it shall be sent by giving to the other parties written notice
of such change in accordance with this Section 6.3, in which case notices and
other communications to the party giving the notice of the change of contact
information shall not be deemed to have been sufficiently given or delivered
unless addressed to it at the new contact information stated in said notice.


6.4    Termination. This Agreement may be terminated only by the mutual written
agreement of Mittal, on the one hand, and Cliffs, on the other hand.
6.5    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio, including Article 2
of the Uniform Commercial Code as adopted in Ohio, without regard to the
conflicts of law principles thereof.
6.6    Expenses. The parties to this Agreement shall bear their respective
expenses, costs and fees (including attorneys’ fees) in connection with the
transactions contemplated by this Agreement, including the preparation,
execution and delivery of this Agreement and compliance herewith.
6.7    Confidentiality.
(a)    The parties hereto acknowledge that this Agreement contains certain
volume, pricing and term provisions that are confidential, proprietary or of a
sensitive commercial nature and that would put the parties at a competitive
disadvantage if disclosed to the public, specifically Sections 1.1, 1.2, 1.3,
3.1, 3.2 and 4.1 (collectively, the “Confidential Information”). The parties
further agree that all provisions of this Agreement shall be kept confidential
and, without the prior consent of the other party, shall not be disclosed to any
party not a party to this Agreement or the legal advisor of a party to this
Agreement, except as required by law or governmental or judicial order and
except that disclosure of the existence of this Agreement shall not be precluded
by this Section 6.7.
(b)    If any party hereto or any of their respective affiliates is required by
law or governmental or judicial order or receives legal process or a court or
agency directive requesting or requiring disclosure of any of the Confidential
Information, such party will

12
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



promptly notify the other parties prior to disclosure to permit such other
parties to seek a protective order or take such other appropriate action to
preserve the confidentiality of such Confidential Information. If any party or
an affiliate of any party determines to file this Agreement with the United
States Securities and Exchange Commission (the “Commission”) or any other
federal, state, provincial or local governmental or regulatory authority, or
with any stock exchange or similar body, such determining party will use its
best efforts to obtain confidential treatment of such Confidential Information
pursuant to any applicable rule, regulation or procedure of the Commission and
any applicable rule, regulation or procedure relating to confidential filings
made with any such other authority or exchange. If the Commission (or any such
other authority or exchange) denies such party’s request for confidential
treatment of such Confidential Information, such party will use its best efforts
to obtain confidential treatment of the portions thereof that the other parties
designate. Each party will allow the other parties to participate in seeking to
obtain such confidential treatment for Confidential Information. In the event
that the Commission approves the treatment of portions of this Agreement as
confidential, Cliffs and Mittal shall collaborate in creating the version of
this Agreement to be filed with the Commission.
(c)    None of the parties hereto or their respective affiliates will issue any
press release or otherwise disclose or make any public statement with respect to
the transactions contemplated hereby without the prior consent of an officer of
the other parties, except to the extent that the disclosing party determines in
good faith that it is so obligated by law, in which case such disclosing party
shall give notice to the other parties in advance of such party’s intent to make
such disclosure, announcement or issue such press release, and the parties
hereto or their affiliates shall use reasonable efforts to cause a mutually
agreeable release or disclosure or announcement to be issued. Notwithstanding
the foregoing provisions of this Section 6.7, Mittal acknowledges that Cliffs
will be entitled to include, in any publicly-released, forward-looking sales
projections, Cliffs’ projections of sales to Mittal, limited to not more than
the next fiscal year.
6.8    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The word “including” and any variation thereof
shall mean “including, without limitation,” or the appropriate version thereof.
When reference is made in this Agreement to an Article or Section, such
reference shall be to an Article or Section, as applicable, of this Agreement
unless otherwise indicated. The words “hereof,” “herein” or “hereby” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “year”
when used herein shall refer to a calendar year, January 1 through December 31.
6.9    Entire Agreement. This Agreement and the Pellet Supply Contracts
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among the parties with respect to the subject matter hereof and thereof,
including the Letter Agreement, which is hereby terminated as of the Effective
Date.
6.10    Amendment; Waiver. This Agreement may not be modified or amended except
by an instrument in writing executed by all of the parties hereto. No waiver of
any breach of any of the terms of this Agreement shall be effective unless such
waiver is in writing and signed by the

13
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



party against whom such waiver is claimed. No waiver of any breach shall be
deemed to be a waiver of any other or subsequent breach.
6.11    Severability. Any provision of this Agreement prohibited by any
applicable law of any jurisdiction shall as to such jurisdiction be ineffective,
without modifying the remaining provisions of this Agreement. Where, however,
the conflicting provisions of any such law may be waived, they are hereby waived
by the parties hereto to the full extent permitted by law.
 

6.12    No Assignment.
(a)    Assignment by Mittal. [*********].
(b)    Assignment by Cliffs.  [*********].
6.13    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the permitted successors and assigns of the respective parties
hereto in all respects as if they were mentioned throughout by words of proper
designation.
6.14    Counterparts; Facsimile Execution. This Agreement may be (a) executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, and (b) executed
and delivered by electronic facsimile transmission with the same force and
effect as if the same were a fully executed and delivered original manual
counterpart.

[Signature page follows this page.]

14
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



`
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
MITTAL STEEL USA INC.
 
By:
/s/ Michael G. Rippey
Name:
Michael G. Rippey
Title:
President & CEO
 
ISG CLEVELAND INC.
 
By:
/s/ Michael G. Rippey
Name:
Michael G. Rippey
Title:
President & CEO
 
ISG INDIANA HARBOR INC.
 
By:
/s/ Michael G. Rippey
Name:
Michael G. Rippey
Title:
President & CEO
 
MITTAL STEEL USA - WEIRTON INC.
 
By:
/s/ Michael G. Rippey
Name:
Michael G. Rippey
Title:
President & CEO
 
CLEVELAND-CLIFFS INC
 
By:
/s/ W. R. Calfee
Name:
W. R. Calfee
Title:
Executive Vice President - Commercial, North American Iron Ore
 
THE CLEVELAND-CLIFFS IRON COMPANY
 
By:
/s/ W. R. Calfee
Name:
W. R. Calfee
Title:
Executive Vice President - Commercial
 
 
 
 
 


15
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



CLIFFS MINING COMPANY
 
By:
/s/ W. R. Calfee
Name:
W. R. Calfee
Title:
Executive Vice President - Commercial
 
NORTHSHORE MINING COMPANY
 
By:
/s/ W. R. Calfee
Name:
W. R. Calfee
Title:
Executive Vice President - Commercial
 
CLIFFS SALES COMPANY
 
By:
/s/ W. R. Calfee
Name:
W. R. Calfee
Title:
Executive Vice President - Commercial








16
REDACTED Copy

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



Schedule 1.3(d)


Examples and Explanations of 2006-2010 Buyout and Deferral Mechanisms


For operation of buyout and deferral mechanisms when Excess Tonnage is
nominated, refer to Schedule 1.3(f)


Example 1:


[*********]


Example 2:


[*********]


Example 3:


[*********]


Example 4:


[*********]


Example 5:


[*********]





CLI-1484234v8

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



Schedule 1.3(f)


Examples and Explanations of Excess Tonnage


Examples for 2007-2009 Delivery Years


Example A1:


[*********]


Example A2:


[*********]


Example A3:


[*********]
 

REDACTED Execution Copy 5/18/2007

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.



Example A4:


[*********]


Example B2:


[*********]


Example B3:


[*********]



REDACTED Execution Copy 5/18/2007 
 
 




--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.









For Delivery Year 2010


Example C1:


[*********]


Example C2:


[*********]


Example C3:


[*********]





REDACTED Execution Copy 5/18/2007 
 
 




--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH OMISSIONS.









Example C4:


[*********]


Example C5:


[*********]





REDACTED Execution Copy 5/18/2007 
 
 


